DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm Rekow et al. (US Pub No: 2002/0165649 A1, hereinafter Wilhelm Rekow) in view of Meinecke et al. (US Pub No: 2017/0168505 A1, hereinafter Meinecke) and Romanchok et al. (US Pub No: 2007/0260384 A1, hereinafter Romanchok).
Regarding Claim 1:
	Wilhelm Rekow teaches:
A method for a follower vehicle following a lead vehicle, comprising.  Paragraph [0027] describes a method and apparatus that provides vehicle control for one or 
determining, by a control unit, a position and a heading of the lead vehicle.  Paragraph [0046] describes that the master vehicle 220 generates a first or master trail or path 260.  This path is generated based on the periodic position of the master vehicle during the generation of the master path 260.  This describes determining the position and heading of the lead vehicle.
determining, by the control unit, a position and a heading of the follower vehicle.  Paragraph [0057] describes a control and navigation system 40 which utilizes a computer/processor to receive the location, heading, speed, trajectory, and other parameters.
establishing, by the control unit, a path for the follower vehicle by fitting a curve to the positions and the headings.  Paragraph [0048] describes a slave, or follower vehicle, that can generate a fitter curve to the points, or positions, and follow the fitted curve.  Paragraph [0045] describes that the slave vehicle matches the master’s heading so that the headings are substantially identical.
controlling, by the control unit, the follower vehicle to move along the established path, wherein said path is established in a first control mode of the follower vehicle.  Paragraph [0027] describes a control system where the slave vehicles determine their own course and trajectory.  Paragraph [0035] describes a path controller that is used to generate a path 4 or determine a path the vehicle is to follow and to control the vehicle to travel along the path.  The path controller 40 includes a path calculator 85 which is configured to utilize a master path to 
generating operational data which is at least partly related to the operation of the lead vehicle.  Paragraph [0027] describes a master vehicle which sets control parameters.  The slave vehicles than utilize these control parameters to determine their desired location, course, direction, and speed.  These parameters are operational data.
the second mode comprising: determining, by the control unit, a plurality of positions of the lead vehicle as the lead vehicle moves.  Paragraph [0046] and figure 5A describes the implementation of a path tracking (PT) mode.  In this mode, the master vehicle 220 generates a first or master trail or path 260.  This path is generated based on the periodic position of the master vehicle during the generation of the master path 260.  This path is generated based on periodic time measurements.  The reference describes it as being the 3rd mode, but the order does not matter.
establishing, by the control unit, a path for the follower vehicle by fitting a curve to at least some of the plurality of lead vehicle positions.  Paragraph [0046] and figure 5A describes the implementation of a path tracking (PT) mode.  In this mode, the master vehicle 220 generates a first or master trail or path 260.  This path is generated based on the periodic position of the master vehicle during the generation of the master path 260.  This path is generated based on periodic time measurements.  Paragraph [0048] describes that the slave vehicles generate a fitted curve to the points and follow the fitted curve.
and lead vehicle driver data, regarding lead vehicle control actions initiated by a driver of the lead vehicle.  Paragraph [0030] describes a driver or vehicle operator that determines the path or course of the master vehicle by directly sitting at the controls of the vehicle or by remote control.
Wilhelm Rekow does not teach surrounding data, road data, controlling the follower vehicle if the road data/surrounding data indicate that the follower vehicle is in a narrow situation, and determining whether to control the follower vehicle in the first mode or in a second mode.
Meinecke teaches:
wherein the operational data includes at least one of: surroundings data, regarding the surroundings of the lead vehicle and/or the follower vehicle.  Paragraph [0097] describes sensors of the capture unit 11 that scout environmental data 202.
road data, including one or more features of a road on which the vehicles are travelling.  Paragraph [0024] describes environmental data that includes route course, road markings, the condition of the ground covering, signs, buildings, plants and landscape features in the environment of the route.  Paragraph [0030] describes detecting if a road has changed, in the instance for the case of roadworks.
and controlling, by the control unit, the follower vehicle if the road data and/or the surroundings data indicate that the follower vehicle is in a relatively narrow situation.  Paragraph [0033] describes a safe driving mode that is activated when the environmental data can no longer reach a particular threshold value, for 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilhelm Rekow to incorporate the teachings of Meinecke to show surrounding data, road data, and controlling the follower vehicle if the road data/surrounding data indicate that the follower vehicle is in a narrow situation.  One would have been motivated to do so because if the road is becoming smaller, a merge or other corrective action is needed.  This allows the follower vehicle to safely adapt to this situation by following the lead vehicle.  Additionally, this allows for the following vehicle to be safely guided on a trajectory ([0033] of Meinecke).
Wilhelm Rekow and Meinecke do not teach determining whether to control the follower vehicle in the first mode or in a second mode
Romanchok teaches:
and determining, by the control unit, based on the operational data whether to control the follower vehicle in the first mode or in a second mode.  Paragraph [0020] describes a system that selects a control tuning mode or sensitivity based on the vehicle configuration/condition.
 to incorporate the teachings of Romanchok to show determining whether to control the follower vehicle in the first mode or in a second mode.  One would have been motivated to do so to provide corrective action to aid vehicle stability depending on the situation.

Regarding Claim 7:
	Wilhelm Rekow teaches:
The method of claim 1, wherein at least part of the operational data is generated by the lead vehicle.  Paragraph [0027] describes a master vehicle which sets control parameters.  The slave vehicles than utilize these control parameters to determine their desired location, course, direction, and speed.  These parameters are operational data.

Regarding Claim 8:
	Meinecke teaches:
The method of claim 1, wherein the operational data includes surrounding data generated by the lead vehicle.  Paragraph [0097] describes sensors of the capture unit 11 that scout environmental data 202.

Regarding Claim 10:
	Romanchok teaches:
The method of claim 1, wherein the operational data is indicative of a change of a lead vehicle control strategy, from a first lead vehicle control strategy to a second lead vehicle control strategy, while the follower vehicle is controlled in the first mode.  Paragraph [0020] describes a system that selects a control tuning mode or sensitivity based on the vehicle configuration/condition.  The controller 30 compares the operational data received from the sensors 14 to the information provided by the tuning.  Paragraph [0024] describes the system 10 determines that the vehicle configuration/condition dictates a change in the control tuning mode.
the method further comprising determining, by the control unit, based on the operational data indicative of the lead vehicle control strategy change, to change to controlling the follower vehicle in the second mode.  Paragraph [0020] describes a system that selects a control tuning mode or sensitivity based on the vehicle configuration/condition.  The controller 30 compares the operational data received from the sensors 14 to the information provided by the tuning.  Paragraph [0024] describes the system 10 determines that the vehicle configuration/condition dictates a change in the control tuning mode.

Regarding Claim 11:
	Romanchok teaches:
The method of claim 10, wherein the operational data indicative of the lead vehicle control strategy change includes data based on a sensor of the lead vehicle.  Paragraph [0024] describes the system 10 determines that the vehicle configuration/condition dictates a change in the control tuning mode.  This section 

Regarding Claim 13:
	Meinecke and Romanchok teach:
The method of claim 1, wherein the operational data is indicative of an obstacle ahead of the lead vehicle, while the follower vehicle is controlled in the first mode, the method further comprising determining, based on the operational data indicative of the obstacle, to change to controlling the follower vehicle in the second mode.  Paragraph [0024] of Romanchok describes the system 10 determines that the vehicle configuration/condition dictates a change in the control tuning mode.  This section also describes that one or more sensors are adapted to provide input data indicative of a vehicle condition.  Paragraph [0017] of Romanchok describes that these sensors can include “heel speed sensors 16, a lateral acceleration sensor 18, a steering angle sensor 20, a brake pressure sensor 22, a vehicle load sensor 24, and a yaw rate sensor 26.”  Paragraph [0012] of Meinecke describes detecting an obstacle.

Regarding Claim 15:
	Wilhelm Rekow and Romanchok teach:
The method of claim 1, further comprising establishing, by the control unit, the path in the second mode while controlling the follower vehicle to move along the path established in the first mode.  Paragraph [0040] of Wilhelm Rekow describes three modes of operation, such as “destination point acquisition” (DPA), “track and follow” (TAF), and “path tracking” (PT).  Paragraph [0024] of Romanchok describes the system 10 determines that the vehicle configuration/condition dictates a change in the control tuning mode.  This is equivalent to the claim because the path does not change when a driving mode is changed, as it is just based on the condition of the vehicle.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm Rekow in view of Meinecke and Romanchok and further in view of Young et al. (US Patent No: 7,734,387 B1, hereinafter Young).
Regarding Claim 2:
Wilhelm Rekov, Meinecke and Romanchok teach the above inventions in claim 1.  Wilhelm Rekov, Meinecke and Romanchok do not teach a curve fitting that creates a curve that is tangential to each of the headings respective of the positions.
Young teaches:
The method of claim 1, wherein the curve fitting comprises creating the curve so as to be tangential to each of the headings at a respective of the positions.  Column 6, line 16 – 37 describes that creates a smooth path based on anchor points A, B, C by searching for tangential arcs or radii that comply with the 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilhelm Rekov, Meinecke and Romanchok to incorporate the teachings of Young to show a curve fitting that creates a curve that is tangential to each of the headings respective of the positions.  One would have been motivated to do so that the vehicle can traverse the revised path at a speed greater than the speed at which the vehicle can traverse the path determined by the global path planner alone, while avoiding obstacles detected en route (Column 2, lines 38 – 52 of Young).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm Rekov in viw of Meinecke and Romanchok and further in view of Cheng et al. (CN 106909144 A, hereinafter Cheng)
Regarding Claim 3:Wilhelm Rekov, Meinecke and Romanchok teach the above inventions in claim 1.  Wilhelm Rekov, Meinecke and Romanchok do not teach a curve with a polynomial degree of at least 3.
Cheng teaches:
The method of claim 1, wherein the curve is a polynomial of a degree of at least three.  Paragraph 88 describes a step 1 to make obstacle avoidance decisions.  Paragraph 89 describes a step 2 calculating theoretical obstacle avoidance route off-line using the improved shortest tangent method.  Paragraph 90 describes a 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilhelm Rekov, Meinecke and Romanchok to incorporate the teachings of Cheng to show a curve with a polynomial degree of at least 3.  One would have been motivated to do so to overcome the deficiencies of a path being hard to control and of low precision (Paragraph 10 of Cheng).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm Rekow in view of Meinecke and Romanchok and further in view of Mizuno et al. (US Pub No: 2015/0075954 A1, hereinafter Mizuno).
Regarding Claim 12:
Wilhelm Rekov, Meinecke and Romanchok teach the above inventions in claim 10.  Wilhelm Rekov, Meinecke and Romanchok do not teach a lead vehicle control strategy change that includes data about a turn signal.
Mizuno teaches:
The method of claim 10, wherein the operational data indicative of the lead vehicle control strategy change includes data about a turn signal by the lead vehicle.  Paragraph [0121] describes that the flag FX corresponds to information 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilhelm Rekov, Meinecke and Romanchok to incorporate the teachings of Mizuno to show a lead vehicle control strategy change that includes data about a turn signal.  One would have been motivated to do so that other drivers of the other vehicles can recognize the turn signal ([0005] of Mizuno).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm Rekov in view of Meinecke and Romanchok and further in view of Macneille et al. (US Pub No: 2018/0082590 A1, hereinafter Macneille.
Regarding Claim 9:
Wilhelm Rekov, Meinecke and Romanchok teach the above inventions in claim 1.  Wilhelm Rekov, Meinecke and Romanchok do not teach a vehicle-to-vehicle communication.
Macneille teaches:
The method of claim 1, wherein at least one part of the operational data is sent from the lead vehicle to the follower vehicle by vehicle-to-vehicle communication.  Paragraph [0020] describes vehicles that are equipped with vehicle-to-vehicle (V2V) communication modules.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilhelm Rekov,  to incorporate the teachings of Macneille to show a vehicle-to-vehicle communication.  One would have been motivated to do so because most vehicles that communicate with each other are equipped with this feature ([0020] of Macneille).

Regarding Claim 14:
Wilhelm Rekov, Meinecke and Romanchok teach the above inventions in claim 1.  Wilhelm Rekov, Meinecke and Romanchok do not teach entering the road from an on-ramp. Macneille teaches entering a road from an on-ramp 302.
Meinecke, Romanchok and Macneille teach:
The method of claim 1, wherein the operational data is indicative of the lead vehicle entering or driving on an off-ramp or an on-ramp at a motorway, while the follower vehicle is controlled in the first mode, and the method further comprising determining based on the operational data, indicative of the lead vehicle entering or driving on the off-ramp or the on-ramp, to change to controlling the follower vehicle in the second mode.  Paragraph [0024] of Romanchok describes the system 10 determines that the vehicle configuration/condition dictates a change in the control tuning mode.  This section also describes that one or more sensors are adapted to provide input data indicative of a vehicle condition.  Paragraph [0017] of Romanchok describes that these sensors can include “heel speed sensors 16, a lateral acceleration sensor 18, a steering angle sensor 20, a brake pressure sensor 22, a vehicle load sensor 24, and a yaw rate sensor 26.”  Paragraph [0032] of Macneille describes vehicles 100 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilhelm Rekov, Meinecke and Romanchok to incorporate the teachings of Macneille to show entering the road from an on-ramp.  One would have been motivated to do so because vehicles often travel on on-ramps when traveling on the high-way or major roadways.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turner (US Pub No: 2005/0171684 A1): The present invention relates to vehicle guidance software for use with an agricultural vehicle having a guidance system. The software includes a processing portion (24) for generating a set of guidance indicators from a set of waypoints. The software further includes an adapting portion (26) for analysing the guidance indicators produced by the processing portion (24) and determining whether the guidance 
Nagda et al. (US Pub No: 2018/0113448 A1): An energy level for each vehicle in a convoy is determined. A following vehicle is assigned as a new lead vehicle when the energy level of a current lead vehicle is below the energy level of the following vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JAY KHANDPUR/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665